DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on October 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Nos. 10,553,057, 10,685,517, 10,872,481 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-17, prior art fails to explicitly disclose or suggest a method for remotely controlling a motor unit of a garage door, the method comprising: at a wireless receiver, wirelessly receiving from an electronic device an incoming wireless signal indicating a command to actuate said garage door; at said wireless receiver, receiving, from a remote server, a partial data-set of rolling codes that are associated with said motor unit of said garage door; wherein the partial data-set of rolling codes is only a partial subset of an entire dataset of rolling codes that can actuate said motor unit of said garage door; at a wireless signal constructor unit, dynamically constructing an outgoing wireless signal which comprises a rolling code; at a wireless transmitter, transmitting said outgoing wireless signal to a wireless receiver of said motor unit that is operably associated with said garage door.
Regarding claims 18-20, prior art fails to explicitly disclose or suggest a system comprising: (a) a base unit comprising: a wireless receiver, to wirelessly receive from an electronic device an incoming wireless signal indicating a command to actuate a garage door; a wireless signal constructor, to dynamically construct an outgoing wireless signal which comprises a rolling code; a wireless transmitter, to transmit said outgoing wireless signal to a wireless receiver of a motor unit that is operably associated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        November 6, 2021